DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A2, claims 195, 197-208, 210-212, 215, 217 in the reply filed on 05/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In light of the discovered prior art below, the restriction of a nitrile solvent and corresponding claims 196, 209, 216 is hereby withdrawn. The restriction of a dinitrile solvent and corresponding claim 213 is maintained. 
Claim 213 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2021.
Specification
The Specification has been reviewed and accepted.
Claim Objections
Claim 198 objected to because of the following informalities: “solid separator” should read as “the solid separator” for proper antecedent basis.  Appropriate correction is required.
Claim 204 objected to because of the following informalities: claim should be complete sentence wherein “combinations thereof” reads as “combinations thereof.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 201 and 207 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 201, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "thin film" in claim 207 is a relative term which renders the claim indefinite.  The term "thin film" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While non-limiting examples and ranges of the solid separator are suggested in [0092] of the Specification, no explicit definition is given for the broader scope of “thin film”. 
For purposes of examination, “thin film” is interpreted to be 100 nm – 100 µm thick [0092]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 195-202, 204, 205, 208-212, 214, 216, 217 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (PGPub 2017/0294678).
Considering Claim 195, Lee discloses an electrochemical cell (battery 40 or battery 30 [0160, 0139, Figures 4 and 5]), comprising
a lithium metal negative electrode (lithium metal anode 45 or anode 32 [0161, 0140, Figures 4 and 5]); 

a positive electrode (cathode 43 or cathode 31 [0161, 0139, Figures 4 and 5]), 
wherein the positive electrode comprises:
an active material (cathode contains active material [0161, 0149]); and 
a catholyte (a catholyte is used [0149, 0151], cathode liquid electrolyte is same as previous embodiment in [0164]), 
wherein the catholyte comprises: 
a catholyte solvent (catholyte solvent [0149, 0151]); and 
a lithium salt (lithium salt [0151]); and 
wherein the catholyte solvent comprises a nitrile solvent or an organic sulfur-including solvent (solvent may be acetonitrile, sulfolane, dimethyl sulfoxide, dimethyl sulfate, dimethyl sulfite, or ethylene glycol sulfite [0156]). 
Considering Claim 196, Lee discloses that the catholyte solvent is selected from the group consisting of a nitrile solvent (solvent may be acetonitrile [0156]). 
	Considering Claim 197, Lee discloses that the lithium metal negative electrode is a layer laminated to the solid separator; and wherein the solid separator is a layer laminated to the positive electrode (anode, electrolyte, and cathode are laminated layers [Figures 4 and 5], lamination [0141]). 
	Considering Claim 198, Lee discloses that the solid separator is impermeable to the catholyte (composite solid electrolyte [0150] is impermeable to liquid electrolyte [0108]). 
	Considering Claim 199, Lee discloses a bonding layer between the positive electrode and the solid separator (an intermediate layer (not shown) such as a gel electrolyte membrane is disposed between the cathode and the composite solid electrolyte [0162]). 
	Considering Claim 200, Lee discloses that the bonding layer comprises a solvent and a lithium salt (intermediate layer contains solvent and lithium salt [0162]); 
	wherein the solvent in the bonding layer is selected from ethylene carbonate (ethylene carbonate solvent [0156, 0164]); 
	wherein the lithium salt is selected from LiPF6, LiClO4, LiAsF6 (these lithium salts [0164]).  
Considering Claim 201, Lee discloses that the bonding layer further comprises a polymer selected from the group consisting of polyethylene oxide (intermediate layer may be polymer electrolyte [0162], polymer electrolyte is made with polyethylene oxide [0164]). 
	Considering Claim 202, Lee discloses that the solvent in the bonding layer is selected from ethylene carbonate, diethyl carbonate, propylene carbonate (ethylene carbonate, diethyl carbonate, propylene carbonate solvent [0155, 0156, 0164]). 	 
	Considering Claim 204, Lee discloses that the lithium salt in the bonding layer is LiPF6 (intermediate layer contains solvent and lithium salt [0162], salt is LiPF6 [0164]). 
	Considering Claim 205, Lee discloses that the solid separator is selected from a lithium-stuffed garnet (composite solid electrolyte [0150] is a lithium ion conductive ceramic composite [0104, 0108] that is a lithium-stuffed garnet [0106, 0111]). 	 
	Considering Claim 208, Lee discloses that the catholyte solvent further comprises sulfolane (solvent may be sulfolane [0156]). The claimed invention states that sulfolane has a low HOMO level [0182], so it appears that Lee inherently discloses a HOMO level of more than 7.2 eV below the vacuum level and up to 11.5 eV below the vacuum level. 
	Considering Claim 209, Lee discloses that the catholyte solvent comprises a solvent selected from acetonitrile (solvent may be acetonitrile [0156]).
	Considering Claim 210, Lee discloses that the catholyte solvent further comprises sulfolane (solvent may be sulfolane [0156]). 
	Considering Claim 211, Lee discloses that the solvent in the bonding layer is selected from ethylene carbonate, diethyl carbonate, propylene carbonate, acetonitrile (ethylene carbonate, diethyl carbonate, propylene carbonate, acetonitrile solvent [0155, 0156, 0164]).
	Considering Claim 212, Lee discloses that the solvent may comprise a combination of sulfolane and ethylene carbonate [0156, 0151]. The claimed invention states that a sulfolane and ethylene carbonate solvent provides high voltage stability [0308,0309], so it appears that Lee inherently discloses a catholyte solvent stability window up to 4.7 V v. lithium. 	
Considering Claim 214, Lee discloses that the catholyte solvent comprises a nitrile selected from acetonitrile (solvent may be acetonitrile [0156]). 
Considering Claim 216, Lee discloses a catholyte (a catholyte is used [0149, 0151]) comprising, 
a nitrile solvent (solvent may be acetonitrile [0156]); and 
a lithium salt (lithium salt [0151]); 
wherein the nitrile solvent is selected from acetonitrile (solvent may be acetonitrile [0156]); 
wherein the lithium salt is selected from LiPF6, LiClO4, LiAsF6 (these lithium salts [0164]); 
and wherein the catholyte is chemically stable when in contact with a solid separator (intermediate layer containing the liquid electrolyte and solvent [0162] in contact with composite solid electrolyte [0162, 0150] and is chemically stable while in contact and use with solid electrolyte [0154]).
Considering Claim 217, Lee discloses a catholyte (a catholyte is used [0149, 0151]) comprising, 
an organic sulfur-including solvent (solvent may be sulfolane [0156]); and 
a lithium salt (lithium salt [0151]); 
wherein the organic sulfur-including solvent is selected from sulfolane (solvent may be sulfolane [0156]); 
wherein the lithium salt is selected from LiPF6, LiClO4, LiAsF6 (these lithium salts [0164]); 
and wherein the catholyte is chemically stable when in contact with a solid separator (intermediate layer containing the liquid electrolyte and solvent [0162] in contact with composite solid electrolyte [0162, 0150] and is chemically stable while in contact and use with solid electrolyte [0154]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 203 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2017/0294678) and further in view of Kitada et al. (PGPub 2014/0072866).
Considering Claim 203, Lee discloses that the bonding layer comprises a solvent and a lithium salt (intermediate layer contains solvent and lithium salt [0162]). Lee discloses that a combination of solvents may be used [0151], and that the solvent may include ethylene carbonate and propylene carbonate [0156]. However, Lee is silent to a 1:1 w/w mixture of EC:PC. 
Kitada teaches that a mixed weight ratio of EC:PC of 1:1 is sufficient to dissolve LiPF6 electrolyte salt [0164] to prepare an electrolytic solution [0164]. As this weight ratio is known to dissolve LiPF6 electrolyte salt [0164] to prepare an electrolytic solution [0164], using a 1:1 w/w mixture of EC:PC would have been obvious to a person of ordinary skill in the art. 
Claim 207 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2017/0294678). 
Considering Claim 207, Lee discloses that the lithium ion conductive solid electrolyte may have a thickness of about 1 µm to about 500 µm [0112] as it is impermeable to liquid electrolyte and prevents .
Claims 206 and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2017/0294678) and further in view of Holme et al. (PGPub 2015/0099190).
Considering Claims 206 and 215, Lee discloses that the solid separator is selected from a lithium-stuffed garnet (composite solid electrolyte [0150] is a lithium ion conductive ceramic composite [0104, 0108] that is a lithium-stuffed garnet [0106, 0111]). However, Lee is silent to a garnet characterized by the claimed formula of LiuLavZrxOyzAl2O3. 
Holme discloses a lithium-stuffed garnet for use as electrolyte in a battery application [Abstract]. The formula may be LixLa3Zr2O12yAl2O3 wherein x ranges from 5.5 to 9, y from 0 to 1 [0015, 0092], which overlaps with the claimed formula. Such material has high ionic conductivity and small grain properties [0136]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium-stuffed garnet of Lee with the formula of Holme in order to provide an electrolyte material with high ionic conductivity and small grain properties [0136]. 
	
 Conclusion
	Additional prior art that was not relied upon includes US PGPub 2014/0170465. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725